Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 13, 2020

The Court of Appeals hereby passes the following order:

A21A0074. ROBERT CAMPBELL v. HARRY J. ALTMAN III.

      On July 16, 2019, the trial court entered an order denying inmate Robert
Campbell’s petition for a writ of mandamus. On March 20, 2020, Campbell filed a
notice of appeal to this Court.1 We lack jurisdiction for two reasons.
      First, while judgments and orders granting or refusing to grant mandamus are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because Campbell is incarcerated, he was required to file
an application for discretionary appeal to seek review of the trial court’s order.
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Res., 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Campbell’s
failure to follow the proper appellate procedure deprives us of jurisdiction over this
appeal.
      Second, even if Campbell had a right of direct appeal, this appeal is untimely.
A notice of appeal must be filed within 30 days after the entry of the trial court’s
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an


      1
        Campbell previously attempted to appeal from two other trial court orders
disposing of different mandamus petitions against the same defendant. See Case No.
A19A2481 (Aug. 5, 2019) (dismissing direct appeal because discretionary application
was required); Case No. A20D0076 (Sept. 24, 2019) (dismissing discretionary
application as untimely).
absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997). Campbell
untimely filed his notice of appeal more than nine months after the trial court entered
the order he wishes to appeal.
      For these reasons, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/13/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.